Citation Nr: 0400578	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  02-15 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to compensation for residuals of a back 
injury pursuant to 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by: Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel



INTRODUCTION

The veteran had active service from July 1977 to October 1977 
and was called up for duty with the Utah Army National Guard 
during the Persian Gulf War from January 25 to June 18, 1991.

This appeal is brought to the Board of Veterans Appeals (the 
Board) from actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Salt Lake City, UT.

The veteran provided testimony at hearings held at the RO 
before a Hearing Officer in December 2001, and before the 
undersigned Veterans Law Judge via videoconferencing in June 
2003; transcripts of both hearings are of record.

In December 2001, the veteran revoked his power of attorney 
with the VFW.  A VA Form 21-22 is of record dated in June 
2003 giving his power of attorney to DAV.



FINDINGS OF FACT

1.  The veteran's head injury in an incident in 1991 in 
Germany cannot be reasonably construed to be the proximate 
result of misconduct.

2.  The veteran's current residuals of head trauma to include 
facial scars, post fracture status of the nasal bones, 
partial obstruction of the left nares and septal deviation 
and paresthesias of the left face due to reconstruction, with 
chronic daily headaches and bilateral tinnitus as a residual 
of the fracture of the left maxilla, are reasonably the 
result of in-service trauma in 1991.

3.  The veteran was not being treated at the time of any 
injury he may have experienced at a VA facility on or about 
August 5, 2000.



CONCLUSIONS OF LAW

1.  Residuals of a head injury were incurred in service.  38 
U.S.C.A. §§ 101(24), 105, 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.1(n), 3.301(a), 3.303 (2003).

2.  The criteria for entitlement to benefits pursuant to 38 
U.S.C.A. § 1151 for additional claimed back disability as a 
result of an incident at a VA facility in August 2000 have 
not been met.  38 U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 
2003); 38 C.F.R. § 3.358 (2003).
 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Considerations

During the course of this appeal, numerous changes have been 
made in the regulations with regard to the duty to assist, 
etc.  Suffice it to state that with regard to the first 
issue, adequate evidence is of record for an equitable 
resolution of the questions at hand without resortion to 
delay to obtain whatever additional collateral evidence may 
be somewhere available.  

With regard to the second issue, the veteran has indicated, 
and all evidence tends to support, that all pertinent and 
relevant details are now in the files.   

Accordingly, the Board finds that all required development 
has taken place and that no further action is required in 
that regard.

Service connection: Residuals of a head injury
Criteria

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service or active duty for training.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(2003).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2003).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2003).  

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training during 
which the individual concerned was disabled from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24).

An injury or disease incurred during active military, naval, 
or air service will be deemed to have been incurred in the 
line of duty (LOD) unless such injury or disease was a result 
of the person's own willful misconduct.  38 U.S.C.A. § 105; 
38 C.F.R. § 3.301(a). 

A service department finding that injury, disease or death 
was not due to misconduct will be binding on VA unless it 
patently inconsistent with the facts and the requirements of 
laws administered by VA.  

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action; it involves deliberate 
or intentional wrongdoing with knowledge of or wanton and 
reckless disregard of its probable consequences.  38 C.F.R. § 
3.1(n)(1) (2003). 

Mere technical violation of police regulations or ordinances 
will not per se constitute willful misconduct.  38 C.F.R. § 
3.1(n)(2) (2003). 

The simple drinking of alcoholic beverage is not of itself 
willful misconduct.  The deliberate drinking of a known 
poisonous substance or under conditions which would raise a 
presumption to that effect will be considered willful 
misconduct.  38 C.F.R. § 3.301(c)(2) (2003).  If, in the 
drinking of a beverage to enjoy its intoxicating effects, 
intoxication results proximately and immediately in 
disability or death, the disability or death will be 
considered the result of the person's willful misconduct.  
Id.  However, there must be evidence to support such a 
conclusion.

Willful misconduct will not be determinative unless it is the 
proximate cause of injury, disease or death.  38 C.F.R. § 
3.1(n). (Fairly recently, the legal terms malum in se and 
malum prohibitum were removed from the definition of willful 
misconduct because the definition was already clear and those 
Latin terms were unnecessary.  Therefore, this change did not 
result in any substantive changes in the definition itself.  
See 61 Fed. Reg. 56,626, 56,627 (Nov. 4, 1996)). 

38 U.S.C.A. § 105 establishes a presumption in favor of 
finding in the line of duty.  In order to deny a claim based 
on a finding of willful misconduct, a preponderance of the 
evidence must support such a finding.  Smith v. Derwinski, 2 
Vet. App. 241, 244 (1992). 

Additionally, the element of knowledge of, or wanton and 
reckless disregard of, the probable consequences must be 
specifically addressed.  Myore v. Brown, 9 Vet. App. 498, 
503-04 (1996).

The Board notes that, in evaluating a claim, it may consider 
only independent medical evidence to support the findings, 
and must cite to competent evidence of record to support its 
conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

The Court has held that it is the responsibility of the Board 
to determine the probative weight to be ascribed as among 
multiple medical opinions in a case, and to state the reasons 
or bases for favoring one opinion over another.  See Winsett 
v. West, 11 Vet. App. 420, 424-25 (1998).  

The Court has also indicated that the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).

Factual Background

On April 25, 1991, while inside or just outside a guesthouse 
at or near an Army training base in Germany, the veteran was 
involved in an apparent incident.  Other than described 
below, there is no clear-cut contemporaneous or witnessed 
history of record with regard to that episode, what happened 
before or after, what the veteran did or did not do in the 
course of the evening prior to the incident, or any 
collateral circumstances.  

[When later asked to submit a complete official report 
thereof by the RO, the veteran said that he was unable to do 
so.  However, elsewhere, the veteran has described the 
incident on several occasions, to the best of his 
recollection and including (and freely admitted to be on that 
basis) what he was told by other witnesses].  

The clinical records relating to the care following that 
incident reflect that the veteran was taken to a nearby 
hospital where he was found to have serious facial 
lacerations and what was thought to be a broken jaw since he 
was unable to open his mouth completely.  He was described 
there as being otherwise responsive.  There is no notation in 
that record of alcohol content in his blood, a recent or 
remote history of unfavorable actions on his part, 
intoxication or other signs of belligerent, unseemly or 
inappropriate behavior, or any suggestion as to any 
relationship between such status and/or behavior and the 
injuries for which he was being treated.

The veteran was soon thereafter transferred to another 
military facility for care for his head injuries for which he 
underwent considerable treatment.  There was no collateral 
indication that he was intoxicated on admission and/or on 
transfer.  However, the noted clinical record at the hospital 
to which he was transferred showed that his blood alcohol on 
admission was recorded as "156" without further reflection of 
the nature of that measurement in finite terms within that 
facility, i.e., mg/dl, etc.; without any citation to the 
specific or referential ranges of the norm as measured in 
that facility versus the range of what was felt to constitute 
intoxication or other impairment; and/or without citation of 
any similar circumstances or other pertinent factors.  
Moreover, there is no medical opinion in that regard of 
record.  The veteran was described as responsive and alert; 
he was not described as drunk or otherwise belligerent or 
acting out.  He was immediately prepped and taken to surgery.  

The only other historical notation on the record of the 
hospital to which he was sent for surgery was that he had 
been involved in an altercation while at a bar on the night 
of 25 April 1991, and had been hit by an iron bar on the left 
side of his face.  He was admitted with a left zygomatical 
maxillary complex fracture for which he underwent immediate 
open reduction and internal fixation.  He also had repair of 
complex facial lacerations.  On admission, he was noted to 
have a history of prior reduced nasal fractures.  He was 
released to duty after a period of convalescence and told to 
be careful not to reinjure the left side of his face.

Subsequent service documents including separation examination 
in June 1991 note residual scars on the left cheek and a 
history of nasal and sinus drainage and septal deviation.  
The veteran stated on that examination that since his injury 
with the iron bar across his face in April 1991, he had had 
problems with forgetfulness, hearing loss (an audiogram was 
undertaken and is of record) and some other symptoms.

On VA examination in 1997, the veteran was found to have 
residuals scars on his left face.  It was noted that he had 
had a fracture of the nasal bones, left maxillary bone and 
left orbit as a result of being struck in the head with a 
steel bar.  He had been air evacuated to Germany where facial 
reconstruction had been done.  Since then he had had a 
deviated nasal septum with breathing problems and daily 
headaches.  He had had regular sinus infections and symptoms 
and tinnitus.  The examination noted various residuals 
including facial scars, post fracture status of the nasal 
bones, partial obstruction of the left nares and septal 
deviation and paresthesias of the left face subsequent to the 
prior reconstruction.  He was also diagnosed as having 
chronic daily headaches and bilateral tinnitus as a residual 
of the fracture of the left maxilla. 

No Line of Duty (LOD) determination by the service department 
is of record; a search for such action has been unproductive; 
and an officer associated with the Headquarters of the UT 
National Guard certified in January 1998 that he had searched 
for and found no such LOD determination.  

A LOD determination, as confirmed via a subsequent 
reconsideration thereof, was reached by the RO and is of 
record.  

In determining that the veteran's injuries as a result of the 
1991 incident were the result of his own willful misconduct, 
the only independent medical factor utilized by the RO was 
that Merck Manual indicated that a blood alcohol level of 
100-200 mg/dl. will result in intoxication.  The initial RO 
LOD ruling (as later confirmed, in substance, on 
reconsideration) was as follows:

A careful review of (the veteran's) 
record reveals a significant history with 
regards (sic) to alcohol abuse.  Based on 
the facts and circumstances, (the 
veteran) must be held responsible for the 
injury suffered as a result of his 
indulgence in alcohol consumption on this 
occasion.  Due to (the veteran's) desire 
to achieve a drunken state, he knowingly 
and willfully allowed himself to be 
physically and mentally unsuitable to 
prevent personal injury.

A statement was received in March 2002 from a service comrade 
of the veteran's, RC, who detailed what he recalled of the 
incident in Germany in April 1991 when the veteran was hit on 
the side of his head with some sort of metal object or pole.  
He further stated that:

We were at the town guesthouse just 
outside the base.  Someone came running 
in the place yelling "there('s) a fight 
outside" and just about the whole place 
went out to see.  I was standing in the 
doorway.  I saw "the veteran" trying to 
break it up when out of no where he was 
hit upside his head.  I when (sic) to 
help when the MP's moved us back inside.  
They told us to go back to our bases.  
The next time I heard anything about what 
happen (sic) to (the veteran) is that he 
ended up in Nuremburg, Germany hospital 
(Army) with a head injury. 

A statement was also received from Major MDB, Executive 
Officer of the Utah Army National Guard, 115th Engineer 
Battalion (Team), dated in March 2002.  He stated that 

(The veteran) deployed with the 1457th 
Engineer Combat Battalion 
(Corps)(Wheeled) to Grafenwoer, Germany 
in 1991 in support of Operation Desert 
Storm/Desert Shield.  He was a member of 
the Support Platoon, B Company, 1457th 
ECB(C)(W).  I was the 2nd Platoon leader 
of B Company, 1457th ECB (C)(W).

(The veteran) sustained a rather severe 
head injury while on active duty in 
Germany.  It put him in the hospital for 
quite awhile, I believe about 3 weeks; 
however because he was not assigned to my 
platoon I am not positive on the length 
of stay in the hospital.  He received his 
injury while trying to break up a fight 
between a soldier from Vilseck (that was 
being chaptered out of the army at that 
time, the soldiers friends, and a few (I 
don't know how many) soldiers from B 
Company.  During this confrontation, (the 
veteran) was struck in the head by a 
piece of rebar being swung by the soldier 
from Vilseck.  He was struck in the side 
of the head.  He went down and stayed 
down.

(The veteran) was taken to the hospital 
where he stayed until he was healed.  I 
believe all this took place in May 
(possible (sic) late April) of 1991.  He 
was redeployed with the unit in June of 
1991 to Fort Lewis and returned to Utah 
approximately 6 June of that year.
 
The veteran's representative, in a VA Form 21-4128 in June 
2002, questioned how the veteran's endeavoring, as an NCO, to 
break up a fight outside the soldiers' club at a military 
institution [the 7th U.S. Army Europe Training Center in 
Grafenwoer Germany], could possibly be considered willful 
misconduct; and argued that the absence of a service 
generated LOD determination could not be legitimately 
construed one way or the other.

Recent clinical records show current residuals of injury to 
the left side of the veteran's head and face.

Analysis

From the outset, the Board would note that any number of 
assertions and attributions may or may not be true as relate 
to the veteran's history and behavior in other situations, 
i.e., he has history of drinking or fighting, the former as 
suggested by the RO's LOD ruling.  But whether they are valid 
or not, these are entirely irrelevant to the resolution of 
the specifics of the case at hand.  He is entitled to all due 
process protections, and any alleged behavior at a time not 
coincident to the injury in question in April 1991 may not be 
properly considered as having bearing with regard to this 
specific incident.

There is no service LOD determination, and as argued by the 
veteran's representative, no inferences may be drawn 
therefrom, either positive or negative.  

However, even without a service department LOD determination, 
there is collateral evidence with regard to the incident that 
took place in 1991 in which the veteran was injured.  And 
while the veteran cannot recall what happened that night 
sufficiently to provide a formal report, that lapse is 
entirely explicable if only because he sustained a coinciding 
significant trauma to his head.  It is both substantively and 
procedurally inappropriate to use this void of information or 
absence of memory to his detriment. 

Alternatively, however, it is noteworthy that two service 
members and witnesses/affiants have stepped forward in this 
case.  One, Mr. C, was himself present for, and an eye 
witness to, the incident.  He has clearly indicated that he 
and the veteran were at a guesthouse when they were told 
there was a fight, and he, along with apparently a number of 
others, went out to break up the fight.  

Another written statement is perhaps even more significant in 
that it is a report from his commanding officer who confirms 
that the veteran was in the process of trying to break up a 
fight that involved a soldier who was being taken out of the 
service and a friend of the veteran.  

Neither observer makes any connection between the veteran's 
injuries and his having been drinking prior thereto.  And in 
any event, it does not appear that this incident was some 
sort of random and widespread brawl in which the veteran was 
a general bar-room combatant/participant, but rather an 
incident in which the veteran was intervening to try to 
resolve an unfortunate situation.  From all accounts this 
seemed to have involved a number of others including his 
friend who was apparently in a fight of some sort revolving 
around another soldier which took place outside the quarters.

This is not to say that the Board, or even the veteran for 
that matter, would suggest that he has a history without 
problems, including drinking.  But as noted above, what he 
has done in other situations and on other days would not be 
controlling when assessing facts specific to this incident.

Even if he did consume alcohol on this particular evening, 
this cannot be construed as tantamount to a finding that the 
injuries he subsequently sustained would not have occurred 
but for the consumption of alcohol, even if such consumption 
was excessive.  The preponderance of the evidence, quite 
simply, does not support such a finding.  

Moreover, any confirmation of his being intoxicated by having 
a blood alcohol level within a general range as stated by a 
medical text may or may not be verifiable.  That fact, 
herein, has been predicated on entirely inadequate factual 
bases or required medical opinion.  Adequate medical 
substantiation is required in such an issue.  To cite a 
generic comment in the Merck Manual that a range of 100-200 
mg/dl blood alcohol is conclusive as to a given individuals 
state of intoxication, is an extrapolation constituting 
nothing more that an unsubstantiated medical opinion by a lay 
person rather than a conclusion based on the medical evidence 
of record, and is therefore not material.  Sacks v. West, 11 
Vet. App. 314 (1998).  There is no other medical opinion to 
support such a conclusion in any regard.  See Colvin, op. 
cit. 

Further, regardless of his history, remote or recent, an 
identified and supportable relationship between his drinking 
as the proximate causation of his injuries, which is 
mandatory, cannot be implied or conjured, but must be 
specifically proven.  In this case, there is little if any 
evidence in this case that supports such a proximate 
causation.

What is shown by the evidence is that the veteran was 
involved in an incident in April 1991 and was injured as a 
result, all of which was in LOD.  His current residuals of 
head trauma to include facial scars, post fracture status of 
the nasal bones, partial obstruction of the left nares and 
septal deviation and paresthesias of the left face due to 
reconstruction, with chronic daily headaches and bilateral 
tinnitus as a residual of the fracture of the left maxilla, 
are properly subject to service connection. 


Compensation for: Residuals of a back injury
Criteria

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability or death by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104- 204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  However, those 
amendments apply only to claims for compensation under 38 
U.S.C.A. § 1151 which were filed on or after October 1, 1997.  
VAOPGCPREC 40-97.

In determining that additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  Compensation will not 
be payable for the continuance or natural progress of disease 
or injuries for which the hospitalization or treatment was 
authorized.  38 C.F.R. § 3.358(b).

As amended, 38 U.S.C.A. § 1151 (West 1991 & Supp. 2003) now 
provides that compensation under chapters 11 and 13 of 38 
U.S.C. shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the same 
manner as if such additional disability or death were 
service-connected.  For the purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and -

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary [of the 
VA], either by a Department employee or in a Department 
facility as defined in section 1701(3)(A) of this title, and 
the proximate cause of the disability or death was ---

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable; or

(2) the disability or death was proximately caused by the 
provision of training and rehabilitation services by the 
Secretary (including by a service-provider used by the 
Secretary for such purpose under section 3115 of this title) 
as part of an approved rehabilitation program under chapter 
31 of this title.  38 U.S.C.A. § 1151 (West 1991 & Supp. 
2003).

The regulations implementing 38 U.S.C.A. § 1151 are 38 C.F.R. 
§§ 3.358, 3.800. They provide, in pertinent part, that, in 
determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based is 
compared with the physical condition subsequent thereto. 38 
C.F.R. § 3.358(a). 

With regard to medical or surgical treatment, the veteran's 
physical condition prior to the disease or injury is the 
condition that the medical or surgical treatment was intended 
to alleviate.  38 C.F.R. § 3.358(b)(1).  

Compensation is not payable if the additional disability is a 
result of the natural progress of the injury or disease for 
which the veteran was hospitalized.  38 C.F.R. § 3.358(b)(2).  

Even more importantly to this particular case, however, the 
additional disability must actually result from VA 
hospitalization or medical or surgical treatment and not be 
merely coincidental therewith.  38 C.F.R. § 3.358(c)(1).  And 
under (2)...compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative. "Necessary consequences" are those which are 
certain or intended to result from the VA hospitalization or 
medical or surgical treatment.  38 C.F.R. § 3.358(c)(3).

However, under 38 U.S.C.A. § 7104(c), the regulations of the 
Department, the instructions of the Secretary, and the 
precedent opinions of the chief legal officer of the 
Department bind the Board in its decisions.  In this regard, 
the Board observes that the VA General Counsel issued a 
precedential opinion that found that 38 U.S.C.A. § 1151, 
authorizes compensation only for disability resulting from 
the treatment or examination itself at a VA facility, and not 
for disability due to such intervening causes as a sexual 
assault or another intentional tort; remedies for such acts 
are beyond the scope of 38 U.S.C.A. § 1151. VAOPGCPREC 1-99 
(issued Feb. 16, 1999).  

In arriving at this conclusion, the General Counsel found 
that sexual assault would not constitute medical treatment, 
unless otherwise found to be within the ordinary meaning of 
treatment or examination.  See also Sweitzer v. Brown, 5 Vet. 
App. 503, 505 (1993) (38 U.S.C.A. § 1151 does not address 
disabilities that are merely coincidental with the receipt of 
VA treatment or which are not the result of actions by VA); 
VAOPGCPREC 7- 97 (Jan. 29, 1997) (38 U.S.C.A. § 1151 does not 
cover injuries which were merely incurred during or 
coincident with hospitalization but not as a result of 
hospitalization). 

The determinative question is whether the actions or 
procedures alleged to have caused disability constituted part 
of the "medical treatment" or "examination" or were the 
independent actions merely coincident with such treatment or 
examination. In the latter case, compensation is not 
warranted.




Factual Background and Analysis

The veteran has described a number of scenarios as to how and 
why he happened to be at the Salt Lake City, UT VA facility 
on August 5, 2000 and what he did while he was there, 
including reportedly making phone calls, trying to get a ride 
home after visiting with a friend who was undergoing 
chemotherapy, and getting a cola beverage.  All of these 
variations are in the file and have been reviewed.  

However, one factor that is clear and uncontested is that the 
veteran himself was not in the VA facility for treatment of 
any disorder.

Also of record are a number of signed affidavits and official 
police reports from VA and local law enforcement officials.  
These delineate in considerable detail the circumstances 
which resulted after the veteran was approached for 
outstanding warrants and otherwise being charged with making 
certain phone calls, etc.  

The veteran has testified that he was later exonerated by 
jury trial.  This is not quite the case.   

Of record are court documents showing that the veteran had 
been charged with committing an offense against the U.S. when 
he forcibly assaulted a police officer in violation of 38 
U.S.C. § 111(a).  The documents stated that "upon accepting 
responsibility for your behavior and by your signature...after 
an investigation of the offense and his background", that it 
would be in the best interests of the U.S. and justice to 
undertake a deferral of prosecution for 6 months.  He was 
given a list of conditions and requirements which had to be 
fulfilled during that time to include not violating any law; 
he would continue to live in that judicial district; he would 
report to a supervisor; and he would follow special 
conditions which included not using VA property unless 
specifically authorized to do so, not making threatening 
phone calls or threats of bodily harm to anyone.  The 
specific details of this, described as Pre-trial Diversion 
Program were enumerated.  The document was signed by the 
veteran on March 6, 2001.  If he abided thereby for the 
stated period, the agreement was that no prosecution would be 
instituted, and the charges would be dismissed.  

At the most recent personal hearing a variety of other means 
for recourse for injuries were discussed.  The veteran has 
argued that regardless of the facts herein, VA must be 
accountable for the actions of its employees and since he 
argues that he was hurt by one, namely a VA policeman, he 
should be compensated.  However, any alternatives might be 
pursuant to something such as a tort claim, etc.; these are 
not the subject of this decision.  See also the VAOPGCPREC 1-
99, op. cit.  

In any event, and under whatever circumstances he was present 
at the VA facility on that single day in August 2000, 
whatever behavior he may or may not have undertaken therein, 
and whatever injuries he may or may not have received, the 
veteran was not being treated under any of the regulatory 
criteria cited above.  In fact, he has not argued to the 
contrary.  Accordingly, he is not entitled to compensation 
for any alleged injuries pursuant to 38 U.S.C.A. § 1151.  See 
also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for residuals of a head injury is granted.

Compensation for residuals of an alleged back injury at a VA 
facility in August 2000, pursuant to 38 U.S.C.A. § 1151, is 
denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



